 



 

CPI AEROSTRUCTURES, INC. 10-K [cvu-10k_123119.htm]

EXHIBIT 10.4.3

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
entered into as of July 13, 2017 by and between CPI AEROSTRUCTURES, INC. (the
“Borrower”), and BANKUNITED, N.A., a national banking association, as Sole
Arranger, Agent, and a Lender, CITIZENS BANK, N.A., a national banking
association, as a Lender, and the other financial institutions from time to time
parties thereto as lenders (collectively, the “Lender”), BANKUNITED, N.A., a
national banking association, as administrative agent and collateral agent for
the Lender thereunder (in such capacities, the “Administrative Agent” and the
“Collateral Agent,” respectively and each an “Agent”).

 

WHEREAS, the Borrower, the Agent and the Lender are parties to that Amended and
Restated Credit Agreement dated as of March 24, 2016, as amended by that First
Amendment and Waiver to Amended and Restated Credit Agreement dated as of May 9,
2016, as same may be hereafter amended and modified (the “Agreement”); and

 

WHEREAS, the Borrower has requested that the Agent and the Lender amend certain
provisions of the Agreement; and

 

WHEREAS, the Agent and the Lender is willing to accede to such request to amend
certain terms of the Agreement, subject to the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for other good and valuable consideration, the parties hereto
hereby agree as follows:

 

1.           All capitalized terms used herein, unless otherwise defined herein,
have the same meanings provided therefor in the Agreement.

 

2.           Subject to the terms and conditions hereof, the Agreement is hereby
amended as follows:

 

(A)       Section 1.1 of the Agreement (Defined Terms) is amended by deleting
the following definitions and substituting the following therefor:

 

“Sold Receivables”: shall mean the accounts receivable of (i) United
Technologies Corporation and (ii) Triumph Group, Inc., as further described in
Section 7.6(d).

 

(B)       Section 7.3(m) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(m) Liens upon the Sold Receivables; in connection with the sales described in
Section 7.6(d) below; and”

 



 

 

(C)       Section 7.6(d) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(d)       the sale of the Sold Receivables of (i) United Technologies
Corporation to Citibank, N.A. and (ii) Triumph Group, Inc. to Orbian Financial
Services VII, LLC.”

 

(D)       Except as amended herein, all other provisions of the Agreement and
the Loan Documents shall remain in full force and effect, and are hereby
ratified.

 

3.           The Lender and the Borrower agree that as of July 11, 2017, the
aggregate outstanding principal amount of: (i) the Revolving Credit Loans as
evidenced by each Revolving Credit Note is $24,238,684.58, and (ii) the Term
Loan as evidenced by each Term Loan Note is $9,125,000.00.

 

4.           The Borrower hereby represents and warrants to the Lender that:

 

(a)       Each and every of the representations and warranties set forth in the
Agreement is true as of the date hereof and with the same effect as though made
on the date hereof, and is hereby incorporated herein in full by reference as if
fully restated herein in its entirety; provided, however, that the September 30,
2015 date in Sections 4.1 and 4.2 shall be deemed to be March 31, 2017.

 

(b)       No Default or Event of Default and no event or condition which, with
the giving of notice or lapse of time or both, would constitute such a Default
or Event of Default, now exists or would exist after giving effect hereto.

 

(c)       There are no defenses or offsets to the Borrower’s obligations under
the Agreement, the Notes or the Loan Documents or any of the other agreements in
favor of the Lender referred to in the Agreement.

 

(d)       The WHEREAS clauses set forth hereinabove are true and correct.

 

5.           It is expressly understood and agreed that all collateral security
for the Loans and other extensions of credit set forth in the Agreement prior to
the amendment provided for herein is and shall continue to be collateral
security for the Loans and other extensions of credit provided in the Agreement
as herein amended, including (without limitation) Borrower’s obligations under
the Master Agreement. Without limiting the generality of the foregoing, the
Borrower hereby absolutely and unconditionally confirms that each Loan Document,
document and instrument executed by the Borrower pursuant to the Agreement
continues in full force and effect, is ratified and confirmed and is and shall
continue to be applicable to the Agreement (as herein amended).

 

6.           The amendments set forth herein are limited precisely as written.
Whenever the Agreement is referred to in the Amendment, the Loan Documents or
any of the instruments, agreements or other documents or papers executed and
delivered in connection therewith, it shall be deemed to mean the Agreement as
modified by this Amendment.

 

2

 

 

7.           The Borrower agrees to pay on demand, and the Agent may charge any
deposit or loan account(s) of the Borrower, all expenses (including reasonable
attorney’s fees) incurred by the Lender in connection with the negotiation and
preparation of the Agreement as amended hereby.

 

8.           This Amendment shall become effective on such date as all of the
following conditions shall be satisfied retroactive to the date hereof:

 

(a)        The Agent shall have received four (4) executed, original
counterparts of this Amendment.

 

(b)       The Agent shall have received executed counterparts of any action (in
form and substance satisfactory to the Agent and its counsel) taken by the
Borrower to authorize the execution, delivery and performance of this Amendment
and such other documents as the Lender or its counsel may require.

 

(c)        Payment by the Borrower of Lender’s Amendment fee in the amount of
$15,000.00, together with all out of pocket costs, expenses and reasonable
attorneys’ fees incurred by the Agent in connection with this Amendment and the
related documents.

 

9.           This Amendment is dated as of the date set forth in the first
paragraph hereof and shall be effective (after satisfaction of the conditions
set forth in paragraph 8 above) on the date of execution by the Agent and the
Lender, retroactive to such date.

 

10.         This Amendment may be executed in counterparts, each of which shall
constitute an original, and each of which taken together shall constitute one
and the same agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

3

 

 

SIGNATURE PAGE
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

       

CPI AEROSTRUCTURES, INC.,

as Borrower

        By: /s/Vincent Palazzolo   Name: Vincent Palazzolo   Title: CFO      
BANKUNITED, N.A.,
as Arranger, Agent, and a Lender       By:     Name:   Title:       BANKUNITED,
N.A.,
as Administrative Agent and Collateral Agent       By:     Name:   Title:      
CITIZENS BANK, N.A.,
as a Lender       By:     Name:   Title:

4

 

SIGNATURE PAGE
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

        CPI AEROSTRUCTURES, INC.,
as Borrower       By:     Name:   Title:       BANKUNTTED, N.A.,
as Arranger, Agent, and a Lender       By: /s/ Christine Gerula   Name:
Christine Gerula   Title: Senior Vice President       BANKUNTTED, N.A.,
as Administrative Agent and Collateral Agent       By: /s/ Christine Gerula  
Name: Christine Gerula   Title: Senior Vice President       CITIZENS BANK, N.A.,
as a Lender         By:     Name:   Title:

4 

 

 

SIGNATURE PAGE
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

        CPI AEROSTRUCTURES, INC.,
as Borrower       By:     Name:   Title:       BANKUNTTED,N.A.,
as Arranger, Agent, and a Lender       By:     Name:   Title:       BANKUNTTED,
N.A.,
as Administrative Agent and Collateral Agent       By:     Name:   Title:      
CITIZENS BANK, N.A.,
as a Lender         By: /s/ Chancellor Peterson   Name: Chancellor Peterson  
Title: Vice President

 



4 

 

